Not For Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit

No. 06-2469

     AIDA LUZ MORINGLANE-RUIZ; AURELIO FERNANDEZ-MALDONADO;
           CONJUGAL PARTNERSHIP MORINGLANE-MALDONADO,

                        Plaintiffs, Appellants,

                                      v.

   MARCELO TRUJILLO-PANISSE, in his personal and his official
     capacity as Mayor of Humacao; MUNICIPALITY OF HUMACAO,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                   Before

              Lynch, Lipez, and Howard, Circuit Judges.



     Valéry López Torres, on brief for appellants.
     Johanna M. Emanuelli-Huertas, Carmen Edith Torres-Rodriguez
and Law Offices Pedro Ortiz Alvarez, on brief for appellees.



                                May 9, 2007
           Per curiam. This appeal from a grant of summary judgment

in a political discrimination case under 42 U.S.C. § 1983 raises

one procedural and one substantive issue.          The procedural issue

concerns the district court's decision to reject the plaintiffs'

opposition to summary judgment as untimely, and the substantive

issue concerns the district court's ultimate ruling that the

defendants were entitled to summary judgment.

           The underlying dispute involves a decision by defendant

Marcelo Trujillo-Panisse, the Mayor of the Municipality of Humacao,

Puerto Rico, to terminate a lease with plaintiff Aida Moringlane-

Ruiz to house a Head Start program in a building that Moringlane

owned.   The Mayor was a member of the Popular Democratic Party, and

Moringlane was a member of the New Progressive Party.         Moringlane

claims that the decision to terminate her lease was motivated by

the Mayor's politically-based animus against her.

           In June 2004, Moringlane, her spouse, and their conjugal

partnership filed a complaint in federal district court against the

Mayor and Municipality alleging, inter alia, that the termination

of the lease was impermissible discrimination in violation of the

First Amendment.      In January 2005, the district court convened an

initial scheduling conference, during which the parties discussed

a   timetable   for   proceeding   with   the   litigation.   After   the

conference, the district court entered a case management order

which set the close of discovery on May 19, 2005, the filing of


                                   -2-
summary judgment motions on or before June 20, 2005, and the filing

of oppositions to any such motions on or before July 20, 2005.

See Fed. R. Civ. P. 16(b).

              In accord with the prescribed deadlines, the defendants

filed their motion for summary judgment on June 20, 2005.                    Two days

after this filing, the plaintiffs' attorney moved to withdraw from

the case but did not ask to extend the July 20 deadline.                             The

district court did not rule on the withdrawal motion immediately,

and the July 20 deadline passed without the plaintiffs having filed

an opposition.         On August 9, 2005, the plaintiffs' new attorney

filed an appearance and asked for an additional forty-five days to

complete discovery and oppose the motion for summary judgment. The

motion for an extension of the filing deadline was not immediately

acted   on,     and    the    plaintiffs     filed     their     summary     judgment

opposition on September 23, 2005, the last day for filing that they

had requested in their motion for an extension.                     On October 20,

2005, the district court granted the first attorney's motion to

withdraw,      noted    the    appearance       of   new    counsel,     denied      the

plaintiffs'     request       for    an   extension,       and   ruled   that     their

opposition to the motion for summary judgment was untimely.                          The

court   therefore      deemed       undisputed   the   facts      provided      by   the

defendants in support of their summary judgment motion.

              The plaintiffs contend that the denial of their motion to

extend the filing deadline was an abuse of discretion.                     They claim


                                          -3-
that, as of the date that their first attorney moved to withdraw,

they were unrepresented and that it was unfair to hold them to a

filing deadline that arose while they were without counsel.

               The     district       court    "has    significant      discretionary

authority to set and enforce filing deadlines in accordance with

the Federal Rules of Civil Procedure, even when those deadlines are

difficult for lawyers to meet."                 Perez-Cordero v. Wal-Mart P.R.,

440    F.3d    531,     533   (1st     Cir.    2006).        This   discretion    is   a

recognition          that    district     courts      are    responsible    for      case

management and "must often be firm in managing crowded dockets and

demanding adherence to announced deadlines."                         Mendez v. Banco

Popular de P.R., 900 F.2d 4, 7 (1st Cir. 1990).                       Indeed, we have

rarely overturned the denial of a motion for an extension of a

filing deadline and have done so only where the appellant has

demonstrated that she was justifiably surprised by the court's

action or where the individual circumstances make the denial

unfair.       Perez-Cordero, 440 F.3d at 534.

               In light of this standard, the plaintiffs' assertion that

their attorney's request to withdraw entitled them to an extension

of the filing deadline lacks merit.                 The plaintiffs did not ask for

an    extension       when    their    lawyer       withdrew.       According   to    the

plaintiffs, included in their lawyer's motion to withdraw was an

"implicit" request for an extension.                        This argument gains no

traction in the face of our clear admonition that "a party's


                                              -4-
decision to discharge one lawyer and retain another does not serve

as a free pass to ignore court-appointed deadlines."             Velez v.

Awning Windows, Inc., 375 F.3d 35, 41 (1st Cir. 2004).         "Judges are

not expected to be mindreaders," Schneider v. Local 103 I.B.E.W.

Health Plan, 442 F.3d 1, 3 (1st Cir. 2006) (citation omitted), and

therefore, it was incumbent upon the plaintiffs to seek more time

if they needed it, see Velez, 375 F.3d at 41 ("A party who seeks to

be relieved from a court-appointed deadline has an obligation, at

a bare minimum, to present his arguments for relief to the ordering

court.").

            The plaintiffs explicitly requested an extension of the

filing deadline on August 9, more than two weeks after the filing

deadline had passed.        Under Fed. R. Civ. P. 6(b)(2), a party

seeking   to   extend   a   deadline   that   has   already   passed   must

demonstrate excusable neglect for not seeking an extension before

the deadline's expiration.      In moving for the extension on August

9, the plaintiffs did not present a claim of excusable neglect.

See Bromsted v. Unum Life Ins. Co. of Am., 421 F.3d 459, 464 (7th

Cir. 2005) (affirming the denial of a post-deadline motion for an

extension of time because the moving party did not argue that his

neglect was excusable).       Indeed, they have not done so even on

appeal.   The district court therefore did not abuse its discretion

in denying the plaintiffs' request for an extension of time to

oppose the defendants' motion for summary judgment.


                                   -5-
                Where a party fails to file a timely opposition to an

adversary's summary judgment motion, the district court, as it did

here, may take as uncontested the evidence submitted with the

motion.     Perez-Cordero, 440 F.3d at 533-34.             Nevertheless, the

moving party's motion must still be scrutinized under Fed. R. Civ.

P. 56.    Id. at 534.     The district court did so and concluded that

the defendants were entitled to summary judgment because there was

undisputed evidence that the defendants cancelled the plaintiffs'

lease for a non-discriminatory reason.            We review this ruling de

novo.     See Wolinetz v. Berkshire Life Ins. Co., 361 F.3d 44, 47

(1st Cir. 2004).

               The undisputed facts are as follows.        In July 1997, the

Municipality signed a lease with Moringlane to rent property from

her to house a Head Start school.               After signing the lease,

Moringlane placed a fence in the back of the building that limited

the outdoor space available to the children.

               From 1998 through 2001, the Municipality renewed the

lease.     When Mayor Trujillo assumed office in January 2001, the

Municipality had already begun to search for another property to

house    the    school   because   of    the   lack   of   outdoor   space   at

Moringlane's property.

               In June 2001, the Municipality extended Moringlane's

contract for six months but told her that it was looking to move

the school.       The Municipality nevertheless extended Moringlane's


                                        -6-
lease because it was unable to locate a suitable alternative site.

In    the   meantime,     the   Municipality    learned     that   Moringlane's

property suffered from several health and safety problems in

addition to the lack of adequate outdoor space.                On May 27, 2003,

Mayor Trujillo signed a letter stating that the lease would be

terminated.

              A   defendant     is   entitled   to   summary    judgment   on   a

political discrimination claim when the undisputed facts establish

a    legitimate,    non-discriminatory        explanation    for   the   adverse

decision.      See Aguiar-Carrasquillo v. Agosto-Alicea, 445 F.3d 19,

26-27 (1st Cir. 2006).           The undisputed facts establish that the

defendants ended their lease with Moringlane because her property

was not a suitable site for housing a Head Start school due to

health and safety problems and the lack of outdoor space.                    The

plaintiffs allude to evidence that they contend supports their

claim that political discrimination was the real reason for the

defendants' decision to end the lease, but none of this evidence is

properly before us because the plaintiffs failed to timely oppose

the defendants' motion for summary judgment. As is often true, the

plaintiffs' "failure to oppose summary judgment is fatal to [their]

case."      Perez-Cordero, 440 F.3d at 534.

              Affirmed.




                                        -7-